DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/IL16/050094, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed document fails to disclose the use of mechanical or magnetic elements or air streams as boundary elements. The document only provides for a magnetic trapping element, which is a different component, to trap the weight deployed by the aircraft. Accordingly, claims 1-19 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	

Claims 1-5, 7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 (and 9) recite a boundary element including a “plurality of individual elements being at least one of mechanical elements, magnetic elements, or air streams.” The disclosure depicts individual elements 72, however then proceeds to note that, for the magnetic embodiment, that this represents “a magnetic field” (starting page 9, last line). The disclosure does not describe the use of individual magnets or other means for producing the magnetic field. Further, only one magnetic field is noted. Accordingly, the disclosure explicitly suggests that a single magnetic field is the barrier, rather than the element(s) producing the magnetic field. One of ordinary skill recognizes that a magnetic field is continuous, and cannot be individual 

Claims 1-5, 7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted above, the disclosure refers to “a magnetic field” as the magnetic element forming the boundary element. The disclosure does not adequately describe the manner in which this field is created by “individual” elements, nor provides for any devices for providing the magnetic field that may be alternatively considered as the “magnetic elements.” Accordingly, the disclosure lacks adequate written description to indicate how the magnetic embodiment is provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0038778).

Regarding independent claim 1:
As best understood, Wang discloses a landing platform having an erectable/retractable boundary element/centering device (131) to define and direct as hovering vehicle within a substantially closed volume, the boundary element including a plurality of individual elements (magnetic field lines) and being magnetic elements and completely delimiting the volume.
Note: the disclosure indicates the “substantially disclosed volume” as only requiring a clear delineation of an area, and specifically does not require the “elements” to be tangible. Further, pages 9-10 of applicant’s specification indicate the “elements” may be a magnetic field.

Regarding claims 2-4:
The discussion above regarding claim 1 is relied upon.
Wang discloses a trapping element (160) comprising an electromagnetic element (160; [0030]), suitable to hold a magnetic weight attached to a cable (it would attract weights that are magnetic), and located at a center of the volume (the door is equally distanced from each boundary element, thus in the center).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
.

Claim(s) 1-3, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozer (US 2017/0073084).

Regarding independent claim 1:
Mozer discloses a landing platform having erected boundary element/centering device (as seen in Fig 1) to define and direct as hovering vehicle within a substantially closed volume (e.g. Figs 8-9), the boundary elements including a plurality of individual elements (sections as seen in Fig 1) and being mechanical elements and completely delimiting the volume.

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Mozer discloses a trapping element at the center of the volume suitable to hold a weight (as seen in e.g. Fig 1, the center portion has a docking mechanism with a hole, which is capable of receiving a weight).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Mozer discloses mechanical elements (as seen in Fig 1).


The discussion above regarding claim 1 is relied upon.
Mozer discloses a plurality of centering aids/boundary elements (each section, as seen in Fig 1).

Claim(s) 1-3, 5, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeer et al. (US 8 955 800).

Regarding independent claim 1:
McGeer discloses a landing platform having erected boundary element/centering device (108) to define and direct as hovering vehicle within a substantially closed volume (as seen in Fig 10A-E), the boundary elements including a plurality of individual elements (teeth) and being mechanical elements and completely delimiting the volume.
Note: although the claims are interpreted with the boundary elements and centering devices as the same features, McGeer also discloses a device (130) which may be considered a separate centering device.

Regarding claims 2 and 3
The discussion above regarding claim 1 is relied upon.
McGeer discloses a trapping element (130) at the center of the volume suitable to hold a weight (either between the arms, or by wrapping the weight around an arm).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

The discussion above regarding claim 2 is relied upon.
McGeer discloses the borders of the boundary element are quasi-continuum (as seen in e.g. Fig 10A).

Regarding claim 16:
The discussion above regarding claim 1 is relied upon.
McGeer discloses a plurality of centering aids/boundary elements (each section, as seen in Fig 10A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann (DE 102014003417; previously provided machine translation being used ) in view of Mozer (‘084). 

Regarding independent claim 1:
Gassmann discloses a landing platform having erected boundary element/centering device (21) to define and direct as hovering vehicle within a substantially closed volume, the boundary element being mechanical elements and completely delimiting the volume (as seen in Fig 1).
Gassmann does not disclose the boundary element including a plurality of individual elements.
Mozer teaches a landing platform having a boundary element comprising individual elements (as seen in Fig 1, each section of the boundary element forms the entirety).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gassmann to use individual elements as taught by Mozer for the predictable advantage of enabling assembly/disassembly to increase portability by reducing the space of the platform for transport, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claims 2-4:
The discussion above regarding claim 1 is relied upon.
Gassmann discloses a trapping element (13) comprising an electromagnetic element (13; [854]), suitable to hold a magnetic weight attached to a cable (it would attract weights that are magnetic), and located at a center of the volume (as seen in Fig 1).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Gassmann discloses mechanical elements (21).

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Gassmann discloses a method for assisting aircraft landing comprising causing a weight (12) to be lowered from the vehicle inside an erected boundary element/centering device (21) which encourages movement toward a trapping element (13) to fasten the weight thereto.

Regarding claims 10 and 12:
The discussion above regarding claim 9 is relied upon.
 Gassmann discloses an electromagnetic trapping element (13) located at the center of the volume (as seen in Fig 1) for securing a weight attracted by magnetic forces ([854]).

Regarding claim 13:
The discussion above regarding claim 9 is relied upon.
Gassmann discloses the boundary element comprising mechanical elements (21).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann (‘417) and Mozer (‘084) as applied to claim 9 above, and further in view of Wang et al. (US 2017/0253349).

Gassmann discloses a continuous boundary element, but does not disclose a quasi-continuous boundary element.
Wang teaches quasi-continuous boundary elements (as seen in e.g. Fig 2).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gassmann to use a quasi-continuous boundary element as taught by Wang (‘349) for the predictable advantage of reducing the size and weight of the system by using less material (i.e. only that which is needed to perform the function), and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann (‘417) and Mozer (‘084) as applied to claim 9 above, and further in view of Wang (US 2017/0038778).

Gassmann discloses a mechanical boundary element/centering device, but does not disclose a magnetic device.
Wang teaches erectable magnetic boundary elements (131) for a landing platform.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gassmann to use magnetic boundary elements as taught by .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozer (‘084) in view of Wang (US 2017/0253349).

Regarding claim 17:
The discussion above regarding claim 16 is relied upon.
Mozer discloses a plurality of centering aids, but does not disclose an actuation mechanism configured to change the angle of the aids.
Wang teaches a landing platform having an actuation mechanism (e.g. Fig 4) to extend and retract the boundary element/centering aids when not in operation ([0010]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mozer to use actuated aids as taught by Wang for the predictable advantage of retracting the aids when not in use, thus reducing the size of the platform for storage.

Regarding claims 18 and 19:
The discussion above regarding claim 17 is relied upon.
Mozer discloses the centering aids together forming a conical shape (e.g. Fig 1), with each aid trapezoidal in shape radially extending from a center element and circumferentially adjoining an adjacent segment (as seen in Fig 1).
.

Allowable Subject Matter
Claim 20 is allowed.

Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the priority document provides adequate support for the claimed subject matter, the references specifically cited by the applicant do not indicate any magnetic elements or air streams. Further, a search of the priority document confirms that magnetic elements are only discussed with respect to the trapping element, not the boundary elements, and air streams are not indicated in any manner. The document thus lacks enabling support.
In response to applicant’s argument that Wang (‘778) does not comprise a boundary element that is a plurality of individual elements or completely delimits a circumference of a closed volume, in view of the enablement and written description rejections above, Wang 
In response to applicant’s argument that Mozer does not have individual elements to delimit a circumference, the applicant references Figs 8 and 9, however the rejection primarily references Fig 1. Fig 1 clearly depicts a sectioned centering ring for the platform, similar to that of the applicant’s.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the aircraft being entirely within the closed volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s further arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619